FILED
                            NOT FOR PUBLICATION                              MAR 09 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-10158

               Plaintiff - Appellee,             D.C. No. 4:09-cr-00862-DCB

  v.
                                                 MEMORANDUM *
LIZANDRO GARCIA-BERMUDEZ,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                     David C. Bury, District Judge, Presiding

                            Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Lizandro Garcia-Bermudez appeals from the 63-month sentence imposed

following his conviction for re-entry after deportation, in violation of 8 U.S.C.

§ 1326. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Garcia-Bermudez contends that the district court procedurally erred by

failing to discuss all of the 18 U.S.C. § 3553(a) factors and imposed a substantively

unreasonable sentence. The district court did not procedurally err by failing to

discuss each of the section 3553(a) factors. See United States v. Carty, 520 F.3d

984, 992 (9th Cir. 2008) (en banc) (holding that a sentencing court “need not tick

off each of the § 3553(a) factors”). Furthermore, given the seriousness and age of

Garcia-Bermudez’s prior offense, and in light of the totality of the circumstances,

we conclude that the sentence is substantively reasonable. See id. at 993.

      AFFIRMED.




                                          2                                    10-10158